--------------------------------------------------------------------------------

Exhibit 10.6

ASSIGNMENT AGREEMENT

THIS AGREEMENT is made effective this 20th day of July, 2005.

BETWEEN:

> SOUND REVOLUTION INC., a company incorporated under the laws of Delaware
> 
> ("Sound Revolution”)

OF THE FIRST PART

AND:

> CHARITY TUNES INC., a company incorporated under the laws of Delaware
> 
> ("Charity Tunes”)

OF THE SECOND PART

WHEREAS:

A.      Charity Tunes is a wholly owned subsidiary of Sound Revolution whose
shares are listed for trading on the Over-the-Counter Bulletin Board under the
symbol SRVN. Sound Revolution Inc. and its subsidiaries are participating in a
re-organization whereby Sound Revolution Inc. and Sound Revolution are
transferring all assets related to their music downloads business to Charity
Tunes;

B.      Sound Revolution is a party to an agreement with Ryan J. Tunnicliffe, a
musician and music producer, which was entered into on or about August 1, 2003,
whereby Tunnicliffe granted to Sound Revolution rights to produce and distribute
seven songs for a period of six years. Also, Sound Revolution is party to an
agreement with Tunnicliffe dated September 14, 2004 whereby Tunnicliffe agreed
to design all graphics for charitytunes.com (together, the “Agreements”);

C.      Sound Revolution now wishes to assign to Charity Tunes all of Sound
Revolution’s rights, title and interests in the Agreements;

     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1

--------------------------------------------------------------------------------


1.     
Sound Revolution hereby grants, assigns, transfers and sets over absolutely and
unconditionally unto Charity Tunes all of its rights, title and interest, both
in law and in equity in and to the Agreements and Charity Tunes hereby accepts
such assignment. Upon the execution and delivery of this Assignment Agreement
(and any other written instrument as may be reasonably requested by Charity
Tunes in order to give effect to this assignment) by Sound Revolution, Charity
Tunes shall, as of the date hereof, acquire all of the rights, title and
interest of Sound Revolution pursuant to the Agreements.
  2.      Sound Revolution represents and warrants to Charity Tunes that:  

  a.     
Sound Revolution has full right and authority to assign the Agreements and to
Charity Tunes;
    b.     
Sound Revolution’s interests in the Agreements are free and clear of all liens,
charges, encumbrances and judgments of any nature or kind whatsoever; and
    c.     
Sound Revolution will indemnify, defend and save harmless Charity Tunes from and
against any and all actions, suits, losses, damages and expenses which Charity
Tunes may suffer or incur or be put to by reason of any of the warranties or
representations set forth in this section being untrue or incorrect.
 

3.     
Charity Tunes assumes and agrees to observe, perform, be bound by and be liable
under, as an obligation of Sound Revolution, each and every covenant, term and
obligation of Sound Revolution under the Agreements, and hereby agrees to
indemnify, defend and save harmless Sound Revolution from and against any and
all actions, suits, losses, damages and expenses which Sound Revolution may
suffer or incur or be put to by reason of the failure to do any of the same.
  4.     
Sound Revolution expressly authorizes Charity Tunes to collect, demand, sue for,
enforce, recover and receive, dispose of, realize or enforce any of the rights,
title and interests conveyed by this agreement, as Charity Tunes deems
advisable, either in the name of Sound Revolution or in Charity Tunes’ name
without notice to Sound Revolution and without prejudice to any rights which
Charity Tunes may have against Sound Revolution.
  5.     
Sound Revolution agrees that it will from time to time and at all times
hereafter at the request of Charity Tunes execute and deliver to Charity Tunes
such further assurances for the better and more perfect assignment of the
Agreements as Charity Tunes may require.
  6.     
This agreement shall be binding and shall enure to the benefit of the parties
and their respective successors and assigns.

2

--------------------------------------------------------------------------------


7.     
The invalidity or unenforceability of any provision of this agreement or any
part thereof shall not affect the validity or enforceability of the remainder of
this agreement or such provision.
  8.     
This agreement may be signed in counterpart, each of which shall be an original
(and each signed copy sent by electronic facsimile transmission shall be deemed
to be an original), with the same effect as if the signatures thereto and hereto
were upon the same instrument.
  9.     
This agreement shall be governed by and construed in accordance with the law of
British Columbia. All parties agree to attorn to the exclusive jurisdiction of
British Columbia.

IN WITNESS WHEREOF the parties have executed this agreement as of the date first
above written.

CHARITY TUNES INC.

per:  /s/ Penny Green                                          Penny Green,
President 

SOUND REVOLUTION RECORDINGS INC.

Per:   /s/ Penny Green                                          Penny Green,
President 



3

--------------------------------------------------------------------------------